DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Co-Pending Application 17/320,008
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-Pending Application 17/320,008 in view of Zhou et al. (US 2019/0208217 A1) (hereinafter Zhou), further in view of Alshin et al. (US 2018/0376165 A1) (hereinafter Alshin), further in view of Xu et al. (US 10,440,378 B2) (hereinafter Xu), and further in view of Wang et al. (US 2015/0264373 A1) (hereinafter Wang).

Instant - 16/946,612
Co-Pending 17/320,008


1. (Currently Amended) A method of visual media processing, comprising:

determining, for a conversion of a current video block of a video and a bitstream of the video, that a first coding mode is applied on the current video block;
determining, for a conversion of a current video block of a video and a bitstream of the video, that a first coding mode is applied on the current video block;
deriving a first block vector (BVx, BVy) for the current video block;
deriving a first block vector (BVx, BVy) for the current video block;
generating prediction samples for the current video block based on the first block vector and a sample buffer, wherein reconstructed samples of previous video blocks without being applied a filtering operation are stored in the sample buffer, and wherein in the first coding mode, the prediction samples are derived from a same picture including the current video block, and
generating, based on the first block vector and a buffer, a first prediction sample for a first sample (x0, y0) in the current video block, wherein a width and a height of the buffer is represented by M and N respectively, and wherein in the first coding mode, prediction samples of the current video block are derived from a same picture including the current video block; and
and a bit-depth of the sample buffer is identical to a bit-depth of a reconstruction buffer used during the conversion;



performing the conversion based on the prediction samples of the current video block;


As noted above, although the claims are not identical, they are not patentably distinct from each other because the instant application claims of a bit-depth of the sample buffer is identical to a bit-depth of a reconstruction buffer used during the conversion. However this is known in the art as described in Alshin, wherein Paragraph [0314], bit depths of the temporary buffers, as sample and reconstruction buffers, are the same, 16. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of 17/320,008 to integrate buffering scheme described in Alshin, to avoid data overflow phenomenon as Alshin describes in Paragraphs [0296] & [0314].

Regarding claims 2-7, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to Zhou, Alshin, Xu, and Wang. 

Regarding claims (8-9), Co-pending 17/320,008 discloses claim 1, and is analyzed as previously discussed with respect to the claim. Furthermore, claims (8-9) correspond to claim 1, each respectively, of Co-pending 17/320,008 in view of Alshin, and 

Regarding claims (12-20), the apparatus and non-transitory storage medium claims 12-20 are drawn to the apparatus/non-transitory storage medium using/performing the same method as claimed in claims (1-7). Therefore apparatus/non-transitory storage medium claims (12-18) corresponds to method claims (1-7), and are rejected for the same reasons of obviousness as used above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-12 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0208217 A1) (hereinafter Zhou) in view of Alshin et al. (US 2018/0376165 A1) (hereinafter Alshin).

Regarding claim 1, Zhou discloses a method of visual media processing [Abstract, encoding decoding of a current picture], comprising:
determining, for a conversion of a current video block of a video and a bitstream of the video, that a first coding mode is applied on the current video block [Paragraph [0068], General encoding control decides whether and how to use intra BC prediction, as first coding mode, during encoding];
deriving a first block vector (BVx, BVy) for the current video block [Paragraph [0072]-[0075] & [0159], for intra BC prediction, intra-picture estimates displacement from a current block in the form of a block vector (BV) value, wherein BV used in intra BC prediction is (BVx, BVy)];
generating prediction samples for the current video block based on the first block vector and a sample buffer [Paragraph [0071]-[0075] & [0086], for intra-picture estimator determines intra-picture prediction for blocks of sample values using previously reconstructed sample values of the current picture stored in a single picture buffer, as sample buffer, by estimating displacement from a current block using BV value], 
wherein reconstructed samples of previous video blocks without being applied a filtering operation are stored in the sample buffer [Paragraph [0086] & [0113], If intra BC prediction uses reconstructed sample values in the current picture storing unfiltered, reconstructed sample values for intra BC prediction in the single picture buffer when in-loop filtering operations are disabled for intra BC prediction], and 
wherein in the first coding mode, the prediction samples are derived from a same picture including the current video block [Paragraph [0086] & [0113], intra BC prediction uses reconstructed unfiltered sample values in the current picture]; and
performing the conversion based on the prediction samples [Paragraph [0059]-[0060], [0071]-[0075] & [0180]-[0181], Figs. 4b, Video encoder 400 compresses pictures using intra-picture coding and previously reconstructed sample values of the current picture].
However, Zhou does not explicitly disclose of a bit-depth of the sample buffer is identical to a bit-depth of a reconstruction buffer used during the conversion.
Alshin teaches of a bit-depth of the sample buffer is identical to a bit-depth of a reconstruction buffer used during the conversion [Paragraph [0314], bit depths of the temporary buffers, as sample and reconstruction buffers, are the same, 16].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhou to integrate buffering scheme described in Alshin, to avoid data overflow phenomenon (Alshin, Paragraphs [0296] & [0314]).

Regarding claim 7, Zhou and Alshin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
[Paragraph [0142]-[0143], A reference block can be outside a CTU that includes a current CU].

Regarding claim 10, Zhou and Alshin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhou discloses wherein the conversion includes encoding the current video block into the bitstream [Paragraph [0059]-[0060], [0071]-[0075], [0085] & [0180]-[0181], Figs. 4b, Video encoder 400 compresses pictures using intra-picture coding and previously reconstructed sample values of the current picture].

Regarding claim 11, Zhou and Alshin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhou discloses wherein the conversion includes decoding the current video block from the bitstream [Paragraph [0102]-[0106], Decoder decodes intra BC prediction].

Regarding claim 12, apparatus claim 12 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 12 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.
[Paragraph [0041]-[0045], processors executing computer-executable instructions stored in computer-readable media].

Regarding claim 18, apparatus claim 18 is drawn to the apparatus using/performing the same method as claimed in claim 7. Therefore apparatus claim 18 corresponds to method claim 7, and is rejected for the same reasons of obviousness as used above.

Regarding claim 19, non-transitory computer-readable storage medium storing instructions claim 19 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Zhou discloses of a non-transitory computer-readable storage medium storing instructions [Paragraph [0041]-[0045], processors executing computer-executable instructions stored in computer-readable media].

Regarding claim 20, non-transitory computer-readable storage medium claim 20 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Zhou discloses of a non-transitory computer-readable storage medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus [Paragraph [0029]-[0031] & [0069]-[0070], decoded picture buffers storing reconstructed sample values of a video bitstream, wherein buffers are included in computer-readable media including RAM, ROM, EEPROM, flash memory].


Claims 2-5 & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0208217 A1) (hereinafter Zhou) and Alshin et al. (US 2018/0376165 A1) (hereinafter Alshin) in view of Xu et al. (US 10,440,378 B2) (hereinafter Xu).

Regarding claim 2, Zhou and Alshin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Zhou and Alshin do not explicitly disclose wherein the sample buffer is updated in a first order.
Xu teaches wherein the sample buffer is updated in a first order [Col. 17 ll. 8-17, Col. 24 ll. 11-26, The buffer may operate in a first-in-first-out principle updating operation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhou to integrate the buffer operation scheme described in Xu, such that the most recent coded motion information is firstly considered when the buffer is used during MV prediction (Xu, Col. 17 ll. 8-17).

Regarding claim 3, Zhou, Alshin, and Xu disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Xu teaches wherein the first order is an order of sample reconstructing during the conversion [Col. 17 ll. 8-17, Col. 24 ll. 11-26, The buffer may operate in a first-in-first-out principle, wherein FIFO is an order of sample reconstruction during motion vector prediction].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhou to integrate the buffer operation scheme described in Xu, such that the most recent coded motion information is firstly considered when the buffer is used during MV prediction (Xu, Col. 17 ll. 8-17).

Regarding claim 4, Zhou, Alshin, and Xu disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Xu teaches wherein the first order is based on a first-in-first-out rule [Col. 17 ll. 8-17, The buffer may operate in a first-in-first-out principle].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhou to integrate the buffer operation scheme described in Xu, such that the most recent coded motion information is firstly considered when the buffer is used during MV prediction (Xu, Col. 17 ll. 8-17).

Regarding claim 5, Zhou, Alshin, and Xu disclose the method of claim 4, and are analyzed as previously discussed with respect to the claim.
Furthermore, Xu teaches in a case that the sample buffer is full, the samples added in the sample buffer earliest are replaced with latest reconstructed samples [Col. 17 ll. 8-17, The buffer may operate in a first-in-first-out principle, wherein a motion vector at a first entry of the buffer is deleted and is replaced with a motion vector stored in a last entry of the buffer].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhou to integrate the buffer operation scheme described in Xu, such that the most recent coded motion information is firstly considered when the buffer is used during MV prediction (Xu, Col. 17 ll. 8-17).

Regarding claims (13-16), apparatus claims (13-16) are drawn to the apparatus using/performing the same method as claimed in claims (2-5). Therefore apparatus claims (13-16) corresponds to method claims (2-5), and is rejected for the same reasons of obviousness as used above.

Claims 6 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0208217 A1) (hereinafter Zhou) and Alshin et al. (US 2018/0376165 A1) (hereinafter Alshin) in view of Wang et al. (US 2015/0264373 A1) (hereinafter Wang).

Regarding claim 6, Zhou and Alshin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Zhou and Alshin do not disclose the particulars of claim 6. 
Wang teaches wherein the sample buffer is a rectangular region, and a size of the sample buffer is indicated based on a field included in the bitstream [Paragraphs [0152], Table 2, Sample buffer or DPB is separated into sub-DPBs with different layers, and thus is two-dimensional (rectangular) with different rows, and bitstream comprises field MaxDpbSize as maximum buffer size derived by Equation A-2].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhou to integrate the buffering scheme described in Wang, such that different layers of a bitstream can each be assigned to a different decoder core to expedite processing of the bitstream (Wang, Paragraphs [0005]-[0009]).

Regarding claim 17, apparatus claim 17 is drawn to the apparatus using/performing the same method as claimed in claim 6. Therefore apparatus claim 17 corresponds to method claim 6, and is rejected for the same reasons of obviousness as used above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0208217 A1) (hereinafter Zhou) and Alshin et al. (US 2018/0376165 A1) (hereinafter Alshin) in view of Hsieh et al. (US 2020/0204819 A1) (hereinafter Hsieh).

Regarding claim 8, Zhou and Alshin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Zhou and Alshin do not disclose the particulars of claim 8.
Hsieh teaches wherein for generating a prediction sample of a first sample (x0, y0) in the current video block, a location converting operation is applied on (x0+BVx, y0+BVy) to derive a position in the sample buffer for the first prediction sample [Paragraphs [0107]-[0109] & [0122], Figs. 2-3, BV 306 generated to identify a location of the prediction block 304 relative to current block 302 in picture 30, deriving a position in the buffer for the first prediction sample, e.g., see searching for the prediction block 304 for IBC prediction of the current block including searching the physical memory to locate the previously decoded prediction block 304].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhou to integrate the prediction block location scheme described in Hsieh, to enhance the search area for IBC prediction and removing redundancy from repeated patterns of content to improve coding efficiency (Hsieh, Paragraphs [0004]-[0007]).

Allowable Subject Matter
Claims 9 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 contains allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including wherein the location converting operation is a modulus operation, and the position of the first prediction sample is represented by ((x0+BVx) mod M, (y0+BVy) mod N), and mod is a modulus function as claimed in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487